Citation Nr: 1410998	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer with erectile dysfunction, incontinence, and kidney stones, claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the appeal for additional development of the record in April 2010.

In September 2012, while the appeal was in remand status, the Veteran was afforded a hearing before RO personnel.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran set foot on land in the Republic of Vietnam during the Vietnam War Era or that he was exposed to a tactical herbicide agent (to include Agent Orange) during service.

2.  Prostate cancer with erectile dysfunction, incontinence, and kidney stones, was not manifest in service or within one year of service, and is not shown to be etiologically related to service.


CONCLUSION OF LAW

Prostate cancer with erectile dysfunction, incontinence, and kidney stones, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A November 2006 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter advised the Veteran of the development undertaken by VA.  He was told that he was ultimately responsible to see that VA received identified private records.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In March 2007 the Veteran was advised of the evidence necessary to establish service connection on a secondary basis.

Subsequent letters advised the Veteran of the status of his appeal.

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded a VA examination.  The Board finds that the examination was adequate in that it was conducted by a neutral, skilled provider who reviewed the history, interviewed the Veteran, and conducted an appropriate examination prior to rendering his opinion.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

The Veteran seeks service connection for prostate cancer, and the associated conditions of erectile dysfunction, incontinence, and kidney stones.  He maintains that he was exposed to tactical herbicides during service and that his prostate cancer diagnosis is related to such exposure.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's claimed disabilities.  Service personnel records do reflect that the Veteran served at Anderson Air Force Base on Guam.

In an October 2006 statement, the Veteran's oncologist indicated that he had reviewed the Veteran's family medical history as well as various articles documenting storage and use of herbicides on Guam.  He opined that it was at least as likely as not that the Veteran's prostate cancer manifested as a result of exposure to herbicides (namely Agent Orange) that were stored and used while the Veteran was assigned at that location.  He noted that his opinion paralleled and did not dispute the already medically accepted opinion that showed a correlation between the manifestation of prostate cancer and the exposure to Agent Orange.

In November 2006 the Veteran submitted a written statement asserting that he had been exposed to Agent Orange while stationed on Guam.  

On VA examination in December 2006, the Veteran's history was reviewed.  The examiner noted that prostate cancer was diagnosed in February 2006, and that incontinence and erectile dysfunction had developed following radical prostatectomy in April 2006.  The Veteran claimed that he had been exposed to herbicide spray while in Guam.  The examiner diagnosed prostate cancer and opined that it was at least as likely as not related to herbicide exposure in service.  He further indicated that sexual dysfunction and urinary incontinence were secondary to radical prostatectomy.

In March 2007, the VA Compensation and Pension Service responded to the RO's request for information pertaining to the Veteran's alleged exposure to herbicides on Guam.  The author of the message indicated that the Department of Defense (DoD) did not list any herbicide test or use sites on Guam, and noted that the Veteran appeared to be referring to small-scale brush clearing activity.  He indicated that DoD did not have a record of such activity, and there was no way to know the chemical content of any such claimed herbicide use.  He also addressed the Veteran's contention that he smelled herbicide aboard a military aircraft flying within the United States from Massachusetts to Nebraska during December 1969, indicating that there was no record of transport of herbicide associated with the Veteran.  He indicated that Agent Orange was used primarily in Vietnam and was transported there on private merchant ships.  The RO was advised to refer the claim to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information it had to corroborate the Veteran's claimed exposure.  

In March 2007, the Veteran stated that he had not been treated during service for prostate cancer, enlarged prostate, erectile dysfunction, or incontinence.  

A March 2007 response from the service department indicates that there were no records of the Veteran's exposure to herbicides.  

In September 2007, the director of the JSRRC responded that the organization could not document or verify that the Veteran was exposed to herbicides while serving at Anderson Air Force Base or at Offutt Air Force Base.  He noted that the DoD listing of herbicide use and test sites was reviewed and neither base was listed.  He also noted that unit historical data did not document any herbicide spraying, testing, storage, or usage at Anderson or Offutt during 1969 or 1970.

Articles submitted by the Veteran in March 2008 include an excerpt from a Micronesian Newspaper.  It indicates that Agent Orange on Guam was confirmed, and quotes retired airmen and former federal employees' accounts of Agent Orange and other toxic herbicides being stored and sprayed on Guam from the 1960s to the 1990s.  An additional document lists and discusses various contaminant sites on Guam and specifically at Anderson Air Force Base.  They do not include herbicides.  An associated statement by the Veteran's representative indicates the Veteran's contention that herbicides were used during his time on Guam to clear dense vegetation areas for construction and recreation.  

In a March 2010 statement, the Veteran's attorney alleged that there were government reports and related documentation showing the presence and use of Agent Orange and other herbicides at Anderson contemporaneous to the Veteran's service there.  She pointed to a Dow Chemical Investor Risk Report, which suggests that soldiers stationed on Guam who handled Agent Orange had become ill.  She further noted that an October 1992 Environmental Protection Agency (EPA) Federal Register Notice listed sources of hazardous substances; notably, herbicides and Agency Orange are not listed.  

A VA examination was carried out in April 2010.  The Veteran's history was reviewed, to include his claims of being exposed to herbicides.  The examiner noted that the question of whether the Veteran had been exposed to herbicides was under adjudication, and that a DoD form stated that it had not identified Anderson Air Force Base as a site for Agent Orange exposure.  The examiner noted that he reviewed the statement of the private oncologist and documents from the Veteran's attorney.  Following examination, the diagnosis was prostate cancer.  The examiner again noted that the Veteran produced some documents supportive of his contention that he had been exposed to Agent Orange type herbicide in Guam.  He stated that if it was proven that the Veteran was exposed to herbicide, he reiterated his previously stated position that prostate cancer was secondary to herbicide exposure in Guam.  He further stated that, "If on the other hand it is decided that the patient was not exposed to herbicide in Guam, then it is at least as likely as not it is not that his prostate cancer was neigher caused nor aggravated by active service without herbicide exposure."  He indicated that erectile dysfunction and urinary incontinence were secondary to prostatectomy.  

A May 2012 response by the JSRRC indicates that it researched available historical information and was unable to document or verify that the Veteran's squadron flew aboard a cargo aircraft that he believed was previously used to transport tactical herbicides.  

In May 2012, the RO made a formal finding of a lack of information required to corroborate herbicide exposure.  

At his RO hearing, the Veteran's attorney specified that he did not seek service connection on a presumptive basis, and that he had not been present in Vietnam.  Rather, she stated that service connection was sought on a direct basis, on the theory that the Veteran had been exposed to Agent Orange during his time in Guam.  The Veteran testified that he witnessed herbicides being sprayed to clear vegetation and that he had also seen the effects of such spraying.  He argued that the herbicide used was Agent Orange, and that he was regularly exposed to it.  A witness present at the Veteran's hearing testified that he was a fuel specialist, and that he regularly mixed herbicides for use in vegetation control while stationed at Anderson from September 1968 to March of 1969 and from September 1969 to May 1971.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military service, prostate cancer will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide. 

With regard to the assertions claiming alleged exposure to Agent Orange during service in Guam, given the above discussion, and the lack of any objective evidence that tactical herbicides were in fact used on Anderson Air Force Base, his assertions as to such exposure, absent any specific corroborating objective evidence, are insufficient to trigger application of the presumption provisions at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), cited above.  The Board has given consideration to the Veteran's assertions that while stationed on Guam he was exposed to Agent Orange because it was used to kill vegetation on the base.  However, information obtained by VA indicates that tactical herbicides were not used on Guam, to include Anderson.   

Turning to whether entitlement to service connection for prostate cancer is warranted on the basis of direct incurrence, the Board determines that it is not.  
In reaching this determination, the  Board has considered the medical opinions of record.  The Veteran's oncologist has stated his opinion that the Veteran's prostate cancer is related to Agent Orange in service.  However, as discussed above, exposure to tactical herbicides, namely Agent Orange, has not been established.  An opinion based on an inaccurate factual premise has no probative value.  Le Shore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, the private physician's opinion, conditioned on the premise that the Veteran was exposed to tactical herbicides in service, lacks probative value.  Further, the Board has the obligation to assess probative weight to be assigned to medical opinions and doing so in accordance with cited precedent does not violate the rule against invoking its own unsubstantiated medical opinion.  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

The record also contains the opinions of a VA examiner, who in April 2010 qualified his determination by stating that if herbicide exposure was proven, prostate cancer was secondary to that exposure.  He went on to state that "If on the other hand if it is decided that the patient was not exposed to herbicide in Guam, then it is at least as likely as not it is not that his prostate cancer was neither caused nor aggravated by active service without herbicide exposure."  The Board acknowledges that it might be argued that by his use of the term of art "at least as likely as not" in addressing the possibility that herbicide exposure would not be shown, the examiner placed the question of a relationship to service in equipoise.  However, taken in context, it is clear that he was stating the converse of his initial statement that "If it is proven that he was exposed to herbicide, then I reiterate my previously stated position that prostate cancer is secondary to herbicide exposure in Guam."  Thus, the Board finds that the statement conditioned on a finding of no herbicide exposure is a negative nexus opinion.   Because the Board has determined that exposure to tactical  herbicides has not been established, the VA examiner's opinion based on no exposure must be accepted as stating that prostate cancer is not related to service.  In assigning high value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements and the conclusion of his oncologist.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his prostate cancer is due to service, specifically to herbicide exposure therein.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, but finds his assertions of Agent Orange exposure to be less credible than the negative evidence discussed above.  Likewise, the Veteran lacks the competence to relate his condition to service.  Thus, any such statements regarding the etiology of his diabetes are deemed not competent.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  

The Board has also considered the testimony of the Veteran's witness, who apparently is in receipt of service connection for disability based on exposure to herbicides.  This individual has testified that his exposure occurred at Anderson Air Force Base, during approximately the same period as the Veteran's time there.  His testimony indicates that he handled and sprayed herbicides regularly during his time on Guam.  The underlying basis for the grant of service connection to this individual is not entirely clear, and the evidence upon which service connection was based is unavailable to the Board.  As discussed previously, the record in this case does not demonstrate that the Veteran was exposed to tactical herbicides, and as such service connection on that basis is not warranted on either a presumptive or direct basis.  

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the Veteran and an oncologist's opinion which is based on an inaccurate factual premise, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that the Veteran did not serve in Vietnam, the fact that he did not serve in any other area where it is established that tactical herbicides were used, and the lack of any competent medical evidence unconditionally linking prostate cancer to service.  Any such opinions were conditioned upon the Veteran's alleged exposure to tactical herbicides which has not been shown.  Thus, the preponderance of the evidence is against the claim, and as such service connection must be denied.

For purposes of establishing secondary service connection, there is post-service medical evidence of prostate cancer, as well as an indication by providers that the Veteran has erectile dysfunction and incontinence as the result of treatment for prostate cancer.  However, as discussed above, service connection is not warranted for that underlying disability.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or a service-connected disability.  While the record reflects a findings related to prostate cancer, it does not contain credible evidence that relates any diagnosis to a injury or disease in service, or to a service-connected disability.  In sum, the preponderance of the evidence is against the claim and as such there is no basis upon which to grant service connection on a direct, presumptive or secondary basis.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostate cancer, erectile dysfunction, incontinence, and kidney stones.   As such, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   The appeals are denied.



ORDER

Entitlement to service connection for prostate cancer with erectile dysfunction, incontinence, and kidney stones is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


